                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO
                                       _________________

UNITED STATES OF AMERICA

                  Plaintiff,

         vs.                                                                       Case No. 1:18-cr-1960 WJ-1


GUILLERMO MARTINEZ-TORRES, and
JESUS GOMEZ-ARZATE,

                  Defendants.

    MEMORANDUM OPINION AND ORDER DENYING DEFENDANTS’ MOTION TO
                            SUPPRESS

         THIS MATTER comes before the Court on Defendant Jesus Gomez-Arzate’s Motion to

Suppress Evidence, filed August 17, 2018 (Doc. 29), joined by his co-Defendant Guillermo

Martinez-Torres (Doc. 31). Having considered the parties’ arguments and applicable law, the

Court finds that Defendants’ motion is not well-taken and, therefore, is DENIED.

                                                BACKGROUND

         On June 13, 2018, Defendant Martinez-Torre and Defendant Jesus Gomez-Arzate were

indicted with possession with intent to distribute 500 grams and more of a mixture containing

methamphetamine, in violation of 21 USC §§ 841(a)(1), (b)(1)(A), and 846. Doc. 15.

         The Court makes the following factual findings following an evidentiary hearing.1 The

Court finds the deputies’ and trooper’s testimony to be credible.




1
  To avoid repetition, additional facts are found below in the discussion section. A portion of the encounter was audio-
recorded. The 33-minute audio recording was played during the evidentiary hearing, and a transcript with an English
translation was used to follow along. The transcript was admitted without objection, and neither party pointed out any
inaccuracies in the transcript. Therefore, the Court relies on the transcript and refers to English translations of any
Spanish spoken.
       A.      Initial Traffic Stop.

       On May 17, 2018, Defendants were traveling eastbound on Interstate 40 in a 2012 white

KIA Soul. After a line of cars passed him, Deputy Mora pulled out from a median. Around mile

marker 133 he spotted the Defendants’ vehicle. He observed the Kia Soul swerving within the

right-hand lane, and also straddling the right-hand white solid line twice. Deputy Mora also

observed that the front driver’s side tire appeared to be angled or out of alignment. Deputy Mora

did not observe any external explanation for why the Kia Soul was swerving, aside from the front

tire being “bent.”

       At around mile marker 132, Deputy Mora pulled over the Kia Soul. He approached the

front passenger side window, and immediately noticed an “overwhelming odor of air freshener”,

from multiple air fresheners. Based on his experience and training, Deputy Mora knew that an air

freshener can be used to mask the smell of drugs or contraband. Defendant Martinez-Torres was

the driver, and the passenger, Defendant Gomez-Arzate, purported to be the owner of the car.

       Deputy Mora explained to the Defendants that he pulled them over because they were

swerving, and that the axle or wheel appeared to be bent. Deputy Mora asked for and obtained

Defendant Martinez-Torres’ driver’s license, registration, and proof of insurance. Defendant

Martinez-Torres produced a California driver’s license. The car had Texas plates, and was

registered to an absent third party.

       Although Deputy Mora attempted to speak with Defendants, Defendant Martinez-Torres

stated he didn’t understand him. At approximately 3 minutes and 38 seconds into the stop, Deputy

Mora called for Deputy Mauricio, who spoke fluent Spanish, to come and translate. Calling other

deputies who are bilingual and fluent in Spanish to translate is common practice within the

department. At around this time, Deputy Mora began filling out a warning citation.



                                               2
        It is also clear that a Spanish translator was necessary. Defendants – multiple times –

expressed that they couldn’t understand Deputy Mora. Therefore, it was reasonable and necessary

for Deputy Mora to wait for a translator to arrive. Without a translator, he could not even explain

the citation or the reason for the traffic stop.

        Defendants tried to speak with Deputy Mora, while Deputy Mora suggested they wait for

Deputy Mauricio to arrive. Defendants asked Deputy Mora whether he wanted to know their

“motive of the trip.” Gov. Ex. 3, p. 6. They also asked about the speed limit. While waiting,

Defendant Martinez-Torres stated that he lived in Santa Ana, California and that he would like to

move to Texas because the rent is cheaper and there is more work.

        B.      Deputy Mauricio arrives during traffic stop (Minute 10:00 to Minute 16:00).

        Deputy Mauricio arrived at around ten minutes into the stop. It took him approximately

seven minutes to arrive after he was called. After Deputy Mauricio began translating, there was

no indication that Defendants had any further difficulty in understanding the deputies.

        Deputy Mauricio asked for permission to search the VIN number of the car and both

Defendants consented. The deputies checked the VIN on both the dashboard and the door. This

process took a “couple minutes.”

        At the same time, the deputies also asked permission to ask questions about Defendants’

travel plans. This took approximately two minutes and fifteen seconds, but overlapped with the

VIN search. Defendant Gomez-Arzate said that they were coming from California, and were going

to Dalhart first, then Dumas, Texas.

        At around 13 minutes and 17 seconds, the deputies asked who owned the car, because

neither Defendant was on the registration. Defendant Gomez-Arzate said the car belonged to a




                                                   3
man in Texas who let them borrow it. They stated the owner lives in Dumas, and they were going

to his house to “clean it up”, live there, and possibly raise cattle.

        Defendants stated they were traveling to Texas, from California, to clean up a house to

make it habitable. They also stated they were only staying for three or four days. Then, they were

going back to California for their family, to move to Texas.

        At around fifteen minutes into the traffic stop, Deputy Mora explained to Defendant

Martinez-Torres that he was giving him all of his documents back and that he was giving him a

warning citation for hitting the solid white line twice. The Deputies also explained this to

Defendant Gomez-Arzate. See Gov. Ex. 3, p. 23-24. In his traffic citation, he noted that Defendant

hit the shoulder solid line twice, and that he violated the careless driving statute (NMSA § 66-8-

114). Gov. Ex. 1. Deputy Mora gave the citation to Defendant Martinez-Torres, who signed it.

        C.      Further Questioning (minute 16:00 to approximately minute 33:00).

        After receiving his documents back and his warning citation, Defendant Martinez-Torres

began walking back to his car. Deputy Mora said “Guillermo” and Defendant Martinez-Torres

walked back to the patrol car, a distance of approximately 20 feet.

        Deputy Mora explained to Defendant Martinez-Torres that he was free to go, but that he

had a couple more questions, “if that’s okay.” His response was inaudible on the recording. The

Deputies repeated a second time “do you understand that you are free to go?” Defendant Martinez-

Torres responded “yes.” Defendant Martinez-Torres did not object or indicate he wanted to leave.

        At approximately twenty minutes into the encounter, the deputies received consent from

Defendant Gomez-Arzate. Deputy Mauricio explained to Gomez-Arzate that they had only given

a warning to Martinez-Torres for crossing the white line, and that they told him that he’s free to




                                                   4
go. They also told Gomez-Arzate that he was free to go and asked for consent to ask further

questions. Defendant Gomez-Arzate consented.

        Defendant Gomez-Arzate stated they were going to Dumas, Dalhart, and Hartley, near

Amarillo, to a ranch. They stated the ranch was forty minutes from Amarillo. They stated they

were going there to clean a house, to work or live there.

        The deputies then asked where they got the car. They stated they got the car from the

ranch. He stated the previous time he was there, his truck broke down and the owner lent the KIA

Soul to him. Defendant Gomez-Arzate said he then took the KIA Soul with him back to California,

and that he has had it for months.

        Defendant Gomez-Arzate did not know the name of the owner of the car, but that he knew

the name of the owner’s friend.

        Defendants affirmed that they were responsible for everything inside the car. Defendants

denied having any large amounts of money, drugs, or weapons. Defendants then consented to the

search of the car orally2 and in writing. They affirmed that they understood the written consent

form and could read Spanish. The transcript reflects that they also understood Deputy Mauricio’s

Spanish.

        After the Defendants consented to the search, the audio recording ended.

         D.      Search of Car.

        As Deputy Mora was searching the vehicle, he saw tool marks on the right rear quarter

panel. He slightly pulled back the rear quarter panel and saw a circular void. The rear quarter

panel was held in place with plastic rivets. He then pulled off the rear quarter panel, and saw two




2
  Defendant Martinez-Torres’ oral response is inaudible on the audio recording. Deputy Mora asked for permission
to search. However, Defendant Martinez-Torres signed the written consent form.

                                                       5
round packages, wrapped in black tape, which he knew was consistent with contraband.                The

search lasted approximately one hour and 30 minutes.

       The Court credits Deputy Mora’s testimony that he only had to pull back the quarter panel

a slight degree before he saw a circular void. Based on his experience and training, once he saw

that void, he had reasonable suspicion that the void contained drugs.

       The deputies apparently removed the air filter. A picture in evidence shows a toolbox on

the car, with the hood open. There is no evidence in the record that anything else was done to the

engine. Moreover, the Deputies removed the fender because it was not flush with the car, but also

put it back on. Items were taken out of the trunk and placed on the ground. There is no evidence

of any further “dismantling” of the car.

                                           DISCUSSION

       Defendants argue that evidence resulting from the traffic stop should be suppressed,

because the traffic stop itself either (1) was not initially valid, or alternatively (2) became invalid

because it was extended for too long. Even if the traffic stop was valid, Defendants argue either

that the resulting consent to search the car was invalid or outside the scope of consent.

       “[A] traffic stop is reasonable if it is (1) justified at its inception and (2) reasonably related

in scope to the circumstances which justified the interference in the first place.” United States v.

Moore, 795 F.3d 1224, 1228 (10th Cir. 2015 (quoting United States v. Karam, 496 F.3d 1157,

1161 (10th Cir. 2007)).

I.     Initial Traffic Stop was Valid.

       Defendant argues that the initial traffic stop was not valid, because it was not supported by

reasonable suspicion. The Government argues that there was reasonable suspicion to stop the car




                                                   6
either for careless driving or for failure to maintain the vehicle in its lane. The Court agrees with

the Government.

        To justify a traffic stop at its inception, “an officer needs only reasonable suspicion—that

is, a particularized and objective basis for suspecting the particular person stopped of breaking the

law. [T]he government bears the burden of proving the reasonableness of the officer's suspicion.”

United States v. Vance, 893 F.3d 763, 773 (10th Cir. 2018) (internal quotation marks and citations

omitted). “For reasonable suspicion to exist, an officer need not rule out the possibility of innocent

conduct; he or she simply must possess some minimal level of objective justification for making

the stop.” United States v. Winder, 557 F.3d 1129, 1134 (10th Cir. 2009) (internal quotation marks

omitted).

        A.     Careless driving.

        New Mexico law requires drivers to not drive in a “careless, inattentive, or imprudent

manner, without due regard for the width, grade, curves, corners, traffic, weather and road

conditions and all other attendant circumstances,” NMSA § 66-8-114. Here, Deputy Mora

observed that Defendant Martinez-Torres was swerving within his lane and also straddled the

white solid right-hand line twice. Based on these observations, an objectively reasonable officer

would have reasonable suspicion that Defendant Martinez violated the careless driving statute by

either driving carelessly or inattentively without due regard for the width of the road or other

“attendant circumstances.”

        B.     Failure to stay entirely within lane.

        Alternatively, the traffic stop was also justified at its inception based on a reasonable

suspicion of a violation of NMSA § 66-7-317, failing to maintain lane. That statute provides in

part:



                                                  7
      Whenever any roadway has been divided into two or more clearly marked lanes for
      traffic the following rules in addition to all others consistent herewith shall apply:
      A. a vehicle shall be driven as nearly as practicable entirely within a single lane
      and shall not be moved from such lane until the driver has first ascertained
      that such movement can be made with safety;
N.M. Stat. Ann. § 66-7-317 (emphasis added).

       To show a violation of NMSA § 66-7-317, the Government must first show that Defendants

failed to drive “as nearly as practicable entirely within a single lane.” This is a fact-driven analysis

under the totality of the circumstances. State v. Siqueiros-Valenzuela, 2017-NMCA-074, ¶ 26,

404 P.3d 782, 788, cert. denied (July 6, 2017), citing United States v. Alvarado, 430 F.3d 1305,

1309 (10th Cir. 2005) (interpreting identical language in Utah law); see also United States v.

Vance, 893 F.3d 763, 772 (10th Cir. 2018) (interpreting NMSA § 66-7-317).

       “This totality of the circumstances analysis takes into account whether there were any

weather conditions, road features, or other circumstances that could have affected or interfered

with a driver's ability to keep his or her vehicle in a single lane.” State v. Siqueiros-Valenzuela,

2017-NMCA-074, ¶ 19, 404 P.3d 782, 787, cert. denied (July 6, 2017), citing Alvarado, 430 F.3d

at 1309. There is no per se rule that touching the fog line does or does not constitute a violation

of NMSA § 66-7-317. United States v. Alvarado, 430 F.3d 1305, 1309 (10th Cir. 2005) (rejecting

argument that touching fog line once does not constitute violation of statute). Rather, the statute

requires “a fact-specific inquiry into the particular circumstances present during the incident in

question in order to determine whether the driver could reasonably be expected to maintain a

straight course at that time in that vehicle on that roadway.” Id.

       Here, the clear evidence shows that there was no circumstance that affected or interfered

with Defendant Martinez-Torres’ ability to keep his car within his lane. United States v.

Valenzuela, 494 F.3d at 888–89 (“In this case, nothing in the record suggests any outside factors

contributed to Defendant's lane drift” which was a single drift from the left westbound lane into

                                                   8
right westbound lane for several seconds and then return to the left lane.); United States v.

Alvarado, 430 F.3d at 1309 (“[T]here were no adverse weather or road conditions that might have

made it impractical for Alvarado to prevent his vehicle from drifting out of the righthand lane and

over the fog line” by about a foot for several seconds before crossing back.); United States v.

Ozbirn, 189 F.3d 1194, 1199 (10th Cir. 1999) (“Officer “observed the motor home drift onto the

shoulder twice within a quarter mile without any adverse circumstances like road or weather

conditions to excuse or explain the deviation.”). Defendants were not passing other vehicles, and

there were no adverse weather conditions. Nevertheless, Defendant Martinez-Torres swerved

within his lane and also straddled the right-hand white line twice. Under the totality of the

circumstances, the Court concludes that Defendant Martinez-Torres failed to drive “as nearly as

practicable entirely within a single lane.”

       Finally, Deputy Mora’s observations of Defendant’s swerving and straddling the line

supports a finding that Defendant Martinez-Torres did not first ascertain whether such movement

could be made with safety. Defendant’s straddling of the white line was clearly not a deliberate

decision.

       Therefore, based on Deputy Mora’s observations, an objectively reasonable officer would

at the very least have reasonable suspicion that Defendants violated either the careless driving

statute or NMSA § 66-7-317.

II.    Traffic stop was not unreasonably extended after Deputy Mauricio arrived

(approximately 10 minutes to 16 minutes into encounter).

       Defendants argue that even if the initial traffic stop was valid, it became invalid because it

was extended in scope and duration beyond the initial purpose of the stop, violating Rodriguez v.

United States, ––– U.S. ––––, 135 S.Ct. 1609, 1614, 191 L.Ed.2d 492 (2015). Defendant argued



                                                 9
at the hearing that the traffic stop was unlawfully extended after Deputy Mauricio arrived. At that

time, he argues, the deputies should have given Defendant Martinez-Torres his traffic citation and

gone on their way.

       “[A] lawful traffic stop may not extend beyond the time reasonably required to effectuate

its purpose.” United States v. Pettit, 785 F.3d 1374, 1379 (10th Cir. 2015), citing Rodriguez v.

United States, ––– U.S. ––––, 135 S.Ct. 1609, 1614, 191 L.Ed.2d 492 (2015). “In particular,

questioning on matters unrelated to that mission is improper if it measurably extend[s] the duration

of the stop.” United States v. Cone, 868 F.3d 1150, 1152–53 (10th Cir. 2017) (emphasis added),

cert. denied, 138 S. Ct. 707, 199 L. Ed. 2d 578 (2018), citing Rodriguez, 135 S.Ct. at 1615 (internal

quotation marks omitted). “Once the warning or citation has been issued and the driver's license

and registration have been returned, however, the officer generally must allow the driver to proceed

without further delay.” United States v. Karam, 496 F.3d 1157, 1161 (10th Cir. 2007), citing

United States v. Patterson, 472 F.3d 767, 776 (10th Cir.2006).

       However, “a traffic stop may be expanded beyond its initial purpose if the traffic stop has

become a consensual encounter, or if the officer has an objectively reasonable and articulable

suspicion that illegal activity has occurred or is occurring.” United States v. Moore, 795 F.3d

1224, 1229 (10th Cir. 2015) (internal citation and quotation marks omitted).

       A.      Traffic stop was not unreasonably extended or prolonged.

       During the traffic stop, the deputies explained the reason for the traffic stop and

Defendants’ alleged violation, explained there was a safety issue with the car, asked for permission

to search the VIN, asked about their travel plans while doing the VIN search, and asked about the

owner of the car, who was an absent third party. Under these circumstances, the Court concludes




                                                 10
that all of these actions are within the scope and purpose of a traffic stop, and otherwise did not

unreasonably extend the traffic stop.

        A deputy may routinely ask questions about travel plans and car ownership in a traffic stop,

and such questions are within the scope of a traffic stop. These questions are related to the traffic

stop and do not impermissibly extend the duration of the stop. See United States v. Alcaraz-

Arellano, 441 F.3d 1252, 1259 (10th Cir. 2006) (“Such limited questioning is proper, because an

officer may routinely ask about travel plans and ownership during a lawful traffic stop.”), citing

United States v. Bradford, 423 F.3d 1149, 1156 (10th Cir. 2005) (officer may ask routine questions

about the driver’s travel plans); see also United States v. Williams, 271 F.3d 1262, 1267 (10th

Cir.2001) (“[W]e have repeatedly held (as have other circuits) that questions relating to a driver's

travel plans ordinarily fall within the scope of a traffic stop.”); see also United States v. Patterson,

472 F.3d 767, 776–77 (10th Cir. 2006) (speaking to passengers about traffic plans is within scope

of traffic stop for speeding), cert. granted, judgment vacated on other grounds, 555 U.S. 1131,

129 S. Ct. 989, 173 L. Ed. 2d 283 (2009). Moreover, if a deputy may ask for a car’s registration,

it would be absurd to prohibit questions about obvious ownership questions arising from viewing

the registration.

        This is the same for VIN searches, which are one of the “ordinary inquiries incident to [] a

stop.” United States v. Ramos, 723 F. App'x 632, 637 (10th Cir.) (unpublished) (VIN search

within scope of routine traffic stop), cert. denied, 139 S. Ct. 132 (2018), citing New York v. Class,

475 U.S. 106, 115, 118-19, 106 S.Ct. 960, 89 L.Ed.2d 81 (1986) (“a demand to inspect the VIN,

like a demand to see license and registration papers, is within the scope of police authority pursuant

to a traffic violation stop.”).




                                                  11
       Defendants argue that United States v. Caro, 248 F.3d 1240 (10th Cir. 2001) indicates that

a search of both the dashboard and doorjamb VIN is a detention, but that case is limited to “when

(1) the officer has verified the dashboard or doorjamb VIN from outside the passenger

compartment and (2) the officer nevertheless physically enters the passenger compartment to

check the VIN.” United States v. Chavira, 467 F.3d 1286, 1289 n.1 (10th Cir. 2006). “There is no

unlawful detention under Caro if the officer remains physically outside the car when he examines

the VIN on the dashboard, the doorjamb, or both.” Id. Here, the Deputies received consent to do

a VIN search and there is no evidence in the record that any deputy physically entered the

passenger compartment to check the doorjamb VIN.

       The VIN search and all questions were related to and within the scope of the traffic stop.

Therefore, nothing unrelated to the traffic stop impermissibly extended the stop.

       Moreover, the Court notes that the specific timing of the acts performed were caused by

the delay in seeking a Spanish interpreter. Had there not been that delay Deputy Mora likely could

have asked these questions – and performed the VIN search – while writing out the citation.

Defendants’ objections based on the order of the specific acts in the traffic stop was rejected by

the Tenth Circuit. United States v. Valenzuela, 494 F.3d 886, 890 (10th Cir. 2007). The “order of

events” is not determinative, but rather the Court should focus on the “reasonableness of the traffic

stop in light of both the length of the detention and the manner in which it was carried out ...” Id.

Based on the specific circumstances of this case, asking these routine questions and performing a

VIN search after the citation was written but before it was given to Defendants did not

unreasonably extend the duration of the stop.

       Moreover, the duration of the traffic stop was not extended beyond the time reasonably

required to complete it. The fifteen to sixteen-minute duration was reasonably required to



                                                 12
effectuate the traffic stop. Seven of those minutes were spent waiting for Deputy Mauricio to

arrive to translate during which Deputy Mora filled out the citation. Finally, the transcript and the

evidence produced at the hearings showed that the deputies were diligent in performing the traffic

stop. For example, it appears they asked questions while at the same time performing the VIN

search. Defendants do not argue otherwise, aside from failing to give the warning citation

immediately upon Deputy Mauricio’s arrival.

       Notably, if Deputy Mora declined to write out the citation during the seven-minute delay,

there would likely be an objection that he did not work diligently. In other words, the result of

Defendants’ argument is that deputies may not ask any questions of Spanish-speaking Defendants

if there is a delay in getting a translator. The Court does not believe the Tenth Circuit would so

hold under these specific factual circumstances.

       Therefore, the Court concludes that the time from Deputy Mauricio’s arrival to the moment

Deputy Mora gave and returned their documents (approximately sixteen minutes into the

encounter) did not exceed the scope of the traffic stop.

       B.      Deputy Mora had reasonable suspicion of criminal activity, permitting him

to ask follow-up questions related to ownership of the car and travel plans.

       Alternatively, even if the traffic stop was unreasonably extended in scope or duration,

Deputy Mora had reasonable suspicion of criminal activity and authority to ask follow up questions

and perform a VIN search. See, e.g., United States v. Clarkson, 551 F.3d 1196, 1201 (10th Cir.

2009) (“The traffic stop may be expanded beyond its original purpose if during the initial stop the

detaining officer acquires reasonable suspicion of criminal activity.”), cited in Vasquez v. Lewis,

834 F.3d 1132, 1136 (10th Cir. 2016), cert. denied, 137 S. Ct. 1580, 197 L. Ed. 2d 705 (2017).




                                                 13
       “The reasonable suspicion analysis does not consider each of an officer's observations in

isolation, but rather is based on the totality of the circumstances, taking into account an officer's

reasonable inferences based on training, experience, and common sense.” United States v. Garcia,

751 F.3d 1139, 1143 (10th Cir. 2014) (quotation marks and citation omitted), cited in United States

v. Hernandez, 847 F.3d 1257, 1277 (10th Cir. 2017). “Reasonable suspicion may derive from a

series of acts, each of them perhaps innocent if viewed separately, but which taken together warrant

[ ] further investigation.” United States v. Hernandez, 847 F.3d 1257, 1277 (10th Cir. 2017)

(internal quotation marks omitted).

       First, Deputy Mora smelled an “overwhelming smell of air freshener.” Based on his

experience and training, Deputy Mora knew that an air freshener could be used to mask the smell

of drugs. Second, Defendant Martinez-Torres had a California driver’s license, but was driving a

vehicle with Texas license plates. Third, the registration listed an absent third party. See United

States v. Pettit, 785 F.3d 1374, 1381–82 (10th Cir. 2015) (registration to absent third party can

indicate drug trafficking), citing United States v. Ludwig, 641 F.3d 1243, 1249 (10th Cir.2011);

United States v. Turner, 928 F.2d 956, 959 (10th Cir.1991); See also United States v. Moore, 795

F.3d 1224, 1231 (10th Cir. 2015) (“The recent registration of a vehicle can contribute to reasonable

suspicion.”). Fourth, Defendant Martinez-Torres was on the insurance but not on the registration.

Finally, the route taken, California to Texas via I-40, based on Deputy Mora’s experience and

training, is a common contraband travel route. All of these facts viewed together support a

reasonable suspicion of drug trafficking activity. Therefore, any extended detention after Deputy

Mauricio arrived was supported by reasonable suspicion.

       C.      Reasonable suspicion grew between minute 16 and minute 33.




                                                 14
       Moreover, Deputy Mora’s reasonable suspicion only became stronger as the encounter

went on, further supporting any extended detention or prolonged questioning between minute 16

and minute 33. During this time, the Deputies asked additional questions about travel plans and

car ownership, whether Defendants had any contraband, and weather they consented to a search

of the vehicle.

       In addition to the facts above, Deputy Mora heard their implausible and inconsistent story

about why they were traveling back and forth between California and Texas numerous times.

United States v. Ludwig, 641 F.3d 1243, 1249 (10th Cir. 2011) (bizarre travel plans may contribute

to reasonable suspicion of criminal activity). Defendants’ explanation about where they were

going and what they were going to do at their destination was inconsistent and implausible.

       Deputy Mora observed extreme examples of nervousness. He observed legs shaking;

Defendants would not look him in the eye, and whenever they asked a question, he would look

back at the vehicle. These extreme, articulable instances of nervousness support reasonable

suspicion. United States v. White, 584 F.3d 935, 950 (10th Cir. 2009) (internal citations and

quotation marks omitted)

       Moreover, Deputy Mora did not get any reasonable answer on who owned the car. Rather,

the Defendants apparently did not know who the owner was. United States v. Ludwig, 641 F.3d

1243, 1249 (10th Cir. 2011) (absent third party owner is a factor that may “indicate a stolen vehicle

or drug trafficking”), citing United States v. Olivares–Campos, 276 Fed.Appx. 816, 821 (10th

Cir.2008) (unpublished) and United States v. Turner, 928 F.2d 956, 959 (10th Cir.1991) (defendant

driving car not registered to him supported reasonable suspicion); see also United States v. Pettit,

785 F.3d 1374, 1381–82 (10th Cir. 2015) (defendant driving vehicle registered to absent third party

can indicate drug trafficking). Thus, for the reasons stated above and herein, Deputy Mora had



                                                 15
reasonable suspicion to extend any detention between minute 16 to minute 33 to ask additional

questions.

III.   Deputy Mora had consent to ask further questions after traffic stop ended

(beginning around minute 15-16, to minute 33).

       Alternatively, even if the deputies did not have reasonable suspicion to continue the

detention and question the Defendants after the traffic stop ended, they had consent to ask further

questions beginning around the fifteen to sixteen-minute mark.         The traffic stop ended at

approximately 15:58 into the encounter, when Deputy Mora gave Defendant Martinez-Torres his

citation and gave him back all of his documentation. Deputy Mora then told Defendant Martinez-

Torres he was free to go but asked for permission to ask him more questions. The Deputies also

relayed that conversation to Defendant Gomez-Arzate and told him they were free to go and that

Defendant Martinez-Torres’ documents had been returned.           Gov. Ex. 3, p. 23-24.       Both

Defendants consented to further questioning.

       For consent to be valid, the Government must show that (1) there is clear and positive

testimony that consent was unequivocal and specific and freely given, and that (2) “consent was

given without duress or coercion, express or implied.” United States v. Guerrero, 472 F.3d 784,

790 (10th Cir. 2007); see also United States v. Jones, 710 F.3d 1300, 1318 (10th Cir. 2012). The

Government bears “the burden of proving that consent is given freely and voluntarily.” United

States v. Jones, 701 F.3d 1300, 1318 (10th Cir. 2012) (citation omitted). Voluntariness of consent

“is a factual issue, determined through the totality of the circumstances.” United States v.

Guerrero, 472 F.3d 784, 789 (10th Cir. 2007).

       A traffic stop may evolve into a consensual encounter, for “[o]nce the officer has returned

the driver's documents, further questioning amounts to an unlawful detention only if the driver has



                                                16
objectively reasonable cause to believe that he is not free to leave.” United States v. Chavira, 467

F.3d 1286, 1290 (10th Cir.2006). “Whether an encounter can be deemed consensual depends on

whether the police conduct would have conveyed to a reasonable person that he or she was not

free to decline the officer's requests or otherwise terminate the encounter.” United States v.

Bradford, 423 F.3d 1149, 1158 (10th Cir.2005) (quoting United States v. West, 219 F.3d 1171,

1176 (10th Cir. 2000)). Here, both Defendants gave clear, express, and unequivocal general

consent to continued questioning. Defendants also gave no indication they wanted the encounter

to end.

          A.    Defendants’ express consent was not coerced.

          Determining whether consent was coerced “turns on whether a reasonable person would

believe he was free to leave or to deny the officer’s request...” United States v. Guerrero, 472 F.3d

784, 790 (10th Cir. 2007). The Court considers the following non-exclusive factors:

       the threatening presence of several officers; the brandishing of a weapon by an
       officer; some physical touching by an officer; use of aggressive language or tone
       of voice indicating that compliance with an officer's request is compulsory;
       prolonged retention of a person's personal effects such as identification and plane
       or bus tickets; a request to accompany the officer to the station; interaction in a
       nonpublic place or a small, enclosed place; and absence of other members of the
       public.
Id.; United States v. Jones, 701 F.3d 1300 (10th Cir. 2012); see also United States v. Thompson,

546 F.3d 1223, 1226 (10th Cir. 2008) (additional factors); United States v. Harrison, 639 F.3d

1273, 1279 (10th Cir. 2011) (additional factors).

          Here, the Court concludes that the factors weigh heavily toward finding consent was

voluntary and not coerced. No deputy brandished a weapon until the contraband was found and

the defendants were arrested. The tone of the officers was conversational and not aggressive, and

nothing they said in their tone or words indicated that compliance was necessary. Deputy Mora

returned all of Defendant Martinez-Torres’ documentation, and relayed that fact to Defendant

                                                 17
Gomez-Arzate. The encounter occurred in public view. Moreover, the Deputies gave Defendant

Martinez-Torres the opportunity to call his daughter. Only two or three Deputies were present

when Defendants gave their consent, and there is no indication they were positioned in a coercive

manner.

       There was no evidence of any show of authority. The Deputies did not unholster or draw

their weapons, physically touch the Defendants, or use a commanding or aggressive tone indicating

that compliance was mandatory.

       Moreover, Defendants were both told they were free to go and were then asked for consent

to continue the questioning. United States v. Sandoval, 29 F.3d at 544 (The Tenth Circuit has

“regularly considered, as ‘important factors’ on the issue of voluntariness although not dispositive,

whether the driver was informed of his right to refuse consent or to proceed on his way.”)

(emphasis added). This weighs toward finding that consent was voluntary.

       Defendant Martinez-Torres appears to argue that Deputy Mora detained Defendnat

Martinez-Torres when he called out “Guillermo!” Here, after Defendant Martinez-Torres was

given his documents and citation, he began walking back to his car and Deputy Mora called out

“Guillermo!” Defendant Martinez-Torres voluntarily walked back, and Deputy Mora (through

Deputy Mauricio) said “Do you- do you understand you’re free to go? But we want to ask you

some more questions, if that’s okay.” Deputy Mora repeated that “do you understand that you are

– you are free to go?” Defendant Martinez-Torres replied “yes.” Both Deputies were polite and

pleasant during this interaction. Therefore, the Court concludes that this interaction did not convey

an overbearing show of authority. See, e.g., United States v. Jimenez-Valenia, 2009 WL 1181324,

at *6 (D. Utah May 1, 2009) (Defendant was called back after traffic stop ended), aff'd, 419 F.

App'x 816 (10th Cir. 2011).



                                                 18
       Based on the totality of the circumstances, the Court finds that this consent was voluntary

and not coerced.

       B.      Passenger (Defendant Gomez-Arzate) consented to additional questioning.

       Defendant Gomez Arzate asserts that he could not have voluntarily consented, because he

was sitting in the car and did not hear the Deputies’ conversation with Defendant Martinez-Torres

       But here, Defendant Gomez-Arzate was told by Deputy Mora that Defendant Martinez-

Torres was given all of his documents back, was only given a warning citation, and was free to

leave. Deputy Mauricio then told Gomez-Arzate that he was free to leave, but asked for permission

to ask him further questions. Gov. Ex. 3, p. 24. Defendant Gomez-Arzate then consented. These

circumstances are therefore distinguishable from United States v. Guerrero-Espinoza, 462 F.3d

1302, 1309 (10th Cir. 2006), in which the passenger had no knowledge that the documents were

returned or that the driver was told he was free to leave.

       Moreover, based on the totality of the circumstances, the Court finds that Defendant

Gomez-Arzate’s consent was voluntary and uncoerced. Therefore, a reasonable person in either

Defendants’ position would have believed they were free to go.

IV.     Deputies had consent to search car.

       Later on, Defendants also consented expressly and voluntarily to the search of the car.

Defendants consented orally and in writing.

       A.      Consent was voluntary and uncoerced.

       As explained above, the totality of the circumstances indicates that Defendants’ consent to

search the car was voluntary and uncoerced. There was no government action that implied the

Defendants had no right to refuse consent to search. Moreover, both Defendants consented in

writing to the search, and the record indicates they had the opportunity to ask questions about the



                                                 19
form and they understood it. “A signed consent form is indicative of a voluntary consent.” Eidson

v. Owens, 515 F.3d 1139, 1147 (10th Cir. 2008), citing Glover, 104 F.3d at 1584. Defendants read

the consent form. The consent form was in Spanish, and the Deputies verified that both Defendants

could read Spanish and understand the form. Based on the totality of the circumstances, the Court

concludes that Defendants’ consent was voluntary.

       Defendants appear to argue that they were confused as to what would be searched. The

Court disagrees. The Deputies asked for permission to search the car, and the written consent form

indicated that the car would be searched.

       B.      Search was within scope of consent.

       Defendants argue that the search was outside of the scope of consent, because the search

went on too long and the deputies dismantled and allegedly damaged portions of the car.

               1.     Duration of Search. Defendants argue that the search went on too long,

exceeding the scope of consent. “There is no absolute rule specifying the permissible duration of

a search performed with the defendant's consent. Rather, the court asks what a reasonable person

would have understood to be the scope and duration of his consent under the circumstances.”

United States v. Carbajal-Iriarte, 586 F.3d 795, 801 (10th Cir. 2009) (combined searches lasting

an hour and half to two hours did not exceed scope of consent), citing United States v. Rosborough,

366 F.3d 1145, 1150 (10th Cir. 2004) (“As to duration, we find nothing in the record that would

suggest that Rosborough objectively communicated a request to limit the duration of the

search…”).

       Here, the search took approximately an hour and a half. Defendants did not limit or provide

any parameters for the search. Moreover, they did not at any time object to the duration of the

search. Rather, they both consented to the search orally and in writing. Finally, there is no



                                                20
indication, and Defendants do not argue, that the officers lacked diligence in their search.

Therefore, the Court concludes that the duration was of the search did not exceed the scope of

Defendants’ consent.

               2.      General consent to search. “A defendant's failure to limit the scope of a

general authorization to search, and failure to object when the search exceeds what he later claims

was a more limited consent, is an indication that the search was within the scope of consent.”

United States v. Jackson, 381 F.3d 984, 988 (10th Cir. 2004); see also United States v. Amador–

Beltran, 655 F. App'x 666, 668 (10th Cir. 2016) (Amador–Beltran's “consent to the search of [her]

bag for narcotics could be reasonably construed as consent to search any containers within the bag

which could have held narcotics.”). The Tenth Circuit has “consistently and repeatedly [] held a

defendant's failure to limit the scope of a general authorization to search, and failure to object when

the search exceeds what he later claims was a more limited consent, is an indication the search was

within the scope of consent.” United States v. Gordon, 173 F.3d 761, 766 (10th Cir. 1999).

       A “general consent” search may also include partially disassembling vehicles when a

defendant does not object. See United States v. Marquez, 337 F.3d 1203, 1209 (10th Cir. 2003)

(“We are therefore presented with a situation not much different than the situation presented in

several of our cases upholding an officer's partial dismantling of an automobile pursuant to a

general consent to search when the suspect did not object.”); see also United States v. Felix, 12 F.

App'x 827, 831 (10th Cir. 2001), citing United States v. McRae, 81 F.3d 1528, 1537-38 (10th

Cir.1996) (removing trunk carpeting); United States v. Santurio, 29 F.3d 550, 553 (10th Cir.1994)

(unscrewing strip holding down interior carpet and removing carpet); United States v. Pena, 920

F.2d 1509, 1515 (10th Cir.1990) (removing rear quarter panel vent and cardboard found beneath);

United States v. Espinosa, 782 F.2d 888, 892 (10th Cir. 1986) (removing back seat).



                                                  21
       Here, Defendants gave general consent to search the car. Because Defendants did not give

any limit on the scope of the search, this general consent included consent to partially disassemble

the car, as cited above. Defendants did not limit the scope of consent or object at any time during

the search. Rather, they both signed a written consent form to the search of the car and agreed to

the search orally. Under the specific facts of this case, the Court concludes that the deputies did

not exceed the scope of the Defendants’ consent to search.

               3.      Partial dismantlement of car. Defendant asserts that general consent usually

does not include consent to destroy or render an object useless, unless specifically consented to.

United States v. Osage, 235 F.3d 518, 522 (10th Cir. 2000) (“We therefore hold that, before an

officer may actually destroy or render completely useless a container which would otherwise be

within the scope of a permissive search, the officer must obtain explicit authorization, or have

some other, lawful, basis upon which to proceed.”).

       Unlike in Osage, there is no indication here that the search “destroy[ed] or render[ed]

completely useless a container.” Osage, 235 F.3d at 522. Rather, if any damage did occur, it was

“well short of the complete and utter destruction or incapacitation as in Osage.” United States v.

Marquez, 337 F.3d 1203, 1209 (10th Cir. 2003) (removal of plywood nailed down to bench in RV

was de minimis damage); see also United States v. Jackson, 381 F.3d 984, 989 (10th Cir. 2004)

(“any loss or contamination of the baby powder by Perry's search with his blade was de minimis

and well short of the type of complete and utter destruction or incapacitation that was the focus of

our concern in Osage.”).

       Moreover, there is no indication in the record that the vehicle was even damaged during

the search. Here, prior to removing the rear quarter panel, Deputy Mora observed tool marks near

the rear quarter panel. The testimony given was that a quarter panel, when taken off, can be put



                                                22
back on without any further damage. In fact, someone had already taken off the quarter panel and

put it back on to hide the drugs.

       There was also testimony that the air filter was removed. But there is no indication in the

record that removing the filter caused any sort of damage. Rather, an air filter is a removeable and

replaceable part. Finally, a fender was taken off, but it was put back on. Therefore, the

Government has satisfied any burden of showing that no damage occurred.

       Here, Defendants argue that they were both told to stand away from the car, therefore could

not observe the search and could not object. But Defendants could see that the car was being

dismantled – in fact, one of the Defendants even offered to assist to put the fender back on. Under

these circumstances, Defendants had the ability to object to the dismantlement of the car or revoke

their consent.

       Instructing Defendants to stand away from the car was a reasonable safety precaution and

under the totality of the circumstances, did not turn the encounter coercive. United States v.

Manjarrez, 348 F.3d 881, 887 (10th Cir. 2003) (pat down following consent to search car was

reasonable for officer safety, did not turn encounter coercive); United States v. Harmon, 785 F.

Supp. 2d 1146, 1174 (D.N.M. 2011) (after consent given, asking Defendant to walk a little ways

so that search could be conducted in a safe manner), aff'd, 742 F.3d 451 (10th Cir. 2014); see also

United States v. Jimenez-Valenia, 419 F. App'x 816, 821 (10th Cir. 2011) (unpublished)

(Defendant standing 100 feet from car that was being searched had opportunity to revoke consent).

V.     Any prior illegal detention was attenuated and not a but-for cause of Defendants

Granting Consent to Search Car.

       The Government argues that any illegally prolonged detention was not a but-for cause of

Defendants granting consent to search the car and was otherwise attenuated. The Court did not



                                                23
find any illegal detention, but as an alternative basis for denying the motion, agrees with the

Government.

       A.      But-for causation analysis.

       Generally, evidence will not be suppressed as fruit of the poisonous tree unless an unlawful

search or seizure is at least the but-for cause of its discovery. See United States v. Chavira, 467

F.3d 1286, 1292 (10th Cir. 2006) (“There is no indication that the trooper would not have requested

or obtained consent to search the truck but for the inspection of the VIN on the doorjamb. We may

not suppress evidence without but-for causation.”); United States v. Nava-Ramirez, 210 F.3d 1128,

1131 (10th Cir. 2000) (stating that to establish a factual nexus the defendant must show that the

evidence “would not have come to light but for the government's unconstitutional conduct.”).

       Here, even if the VIN search or questions about travel plans or ownership of the vehicle

impermissibly prolonged Defendants’ detention, the record does not indicate that this was a but-

for cause of Defendants granting permission to search the vehicle. Moreover, the deputies

conveyed to the Defendants that they were free to go. Each time the Deputies requested permission

to do something, Defendants freely gave consent. There was no indication of coercion or pressure

as a result of the delay that caused Defendants to consent. In other words, there is no indication

that the deputies would not have obtained consent to search the vehicle but-for the questions and

the VIN search. Chavira, 467 F.3d at 1291.

       B.      Attenuation Analysis.

       Under the attenuation doctrine, “[e]vidence is admissible when the connection between

unconstitutional police conduct and the evidence is remote or has been interrupted by some

intervening circumstance, so that the interest protected by the constitutional guarantee that has

been violated would not be served by suppression of the evidence obtained.” Utah v. Strieff, –––



                                                24
U.S. ––––, 136 S.Ct. 2056, 2061, 195 L.Ed.2d 400 (2016). The Court analyses the following

factors: “1) the temporal proximity between the police illegality and the consent to search; 2) the

presence of intervening circumstances; and particularly 3) the purpose and flagrancy of the official

misconduct.” Melendez-Garcia, 28 F.3d at 1054.

       As to the first factor, there is a close temporal proximity between the alleged seizure and

Defendants’ consent to search the car. This weighs against attenuation.

       As to the second factor, the Government must identify events that “isolate[ ] the defendant

from the coercive effects of the original illegal stop.” United States v. Gregory, 79 F.3d 973, 980

(10th Cir. 1996). Here, the Deputies returned Defendant Martinez-Torres documents, advised both

they were free to leave, and asked for consent to search the car. The Deputies obtained this written

and verbal consent prior to any search of the vehicle. After verbally consenting, the Defendants

read the written consent form of the search and signed it. The Deputies made sure that Defendants

understood the form. The Court finds that this factor weighs towards a finding of attenuation. See

Mendoza–Salgado, 964 F.2d at 1012 (explaining a consent form and advising an individual of the

right to withhold consent), cited in United States v. Fox, 600 F.3d 1253, 1261 (10th Cir. 2010).

       As to the third factor, there was no purposeful or flagrant misconduct. “[P]urposeful and

flagrant misconduct is generally found where: 1) the impropriety of the official’s misconduct was

obvious or the official knew, at the time, that his conduct was likely unconstitutional but engaged

in it nevertheless and 2) the misconduct was investigatory in design and purpose and executed in

the hope that something might turn up.” Fox, 600 F.3d at 1261. The impropriety of misconduct,

if any, was not obvious, and there is no indication that the Deputies knew their behavior was

unconstitutional. Moreover, the Deputies did not engage in a fishing expedition. As explained




                                                25
above, they had strong reasonable suspicion of drug activity.          This factor weighs toward

attenuation.

       Therefore, viewing the factors together, the Court concludes that any prolonged illegal

detention was attenuated from Defendants’ consent to search the car.

                                       CONCLUSION

        The initial traffic stop was valid and not impermissibly prolonged. Beginning around the

fifteen to sixteen-minute mark, the traffic stop ended and became a consensual encounter.

Alternatively, any prolonged detention was supported by reasonable suspicion.            Finally,

Defendants voluntarily consented to the search of the car, and such consent was attenuated from

any illegal detention. Therefore, Defendants’ motion to suppress (Doc. 29) is DENIED.



       IT IS SO ORDERED.


                                            ______________________________________
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                              26
